332 S.E.2d 85 (1985)
In the Matter of Kenneth Anderson BLACK, Robert Wade Pilgrim, Jr., Bobby Lee Pilgrim, Israel Michael Pilgrim, Samuel Ray Pilgrim.
No. 8429DC1339.
Court of Appeals of North Carolina.
July 16, 1985.
*86 Robert G. Summey, Forest City, for respondent-appellant.
Walter H. Dalton, Hamrick, Bowen, Nanney & Dalton, Rutherfordton, for petitioner-appellee.
EAGLES, Judge.
Respondent Robert Wade Pilgrim, Sr. claims that the trial court erred in terminating his parental rights to his children in that the Rutherford County Department of *87 Social Services (DSS) does not allege and evidence does not prove a sufficient basis on which to terminate those rights pursuant to G.S. 7A-289.32. We find no error.
In order to terminate a parent's custody rights to his children a court must find that at least one of the several factors set out in G.S. 7A-289.32 exist. The trial court here found the children to be neglected as defined by G.S. 7A-517(21), enabling the court to order the termination of parental rights pursuant to G.S. 7A-289.32(2). Citing In re Ballard, 311 N.C. 708, 319 S.E.2d 227 (1984), respondent argues that the trial court improperly relied on the prior adjudication (24 May 1983) that the children were neglected as defined by law. We note, however, that the prior adjudication of neglect was not the only evidence relied upon by the trial court in its termination of parental rights entered 29 October 1984.
Here, the trial court had sufficient evidence upon which to base its order for termination of the parental rights of respondent. This evidence included unrefuted testimony that the Pilgrim home was in a constant state of disarray and uncleanliness and that Mrs. Pilgrim often seemed incoherent, tending to stare off and to ignore those around her. Mr. Pilgrim had stated that he was unwilling to let the children remain in the home because his violent temper made it unsafe for the children to be with him. He also demanded that the children be removed from the home, threatening to lock and bar the door and starve the children if they were not removed. We note that it is not necessary to find a failure to provide physical necessities to the children to have a finding of neglect. In re APA, 59 N.C.App. 322, 296 S.E.2d 811 (1982). A factor which we consider noteworthy is the lack of improvement in the conditions in the home during the three-month period provided for in the trial court's 28 March 1984 order. The failure of the respondents during the three months additional time allowed to make improvements in providing a "clean and suitable" home for the children and in failing to provide for appropriate child care when the parents were absent is strong supporting evidence for the conclusion that the children are genuinely neglected within the terms of G.S. 7A-517(21).
The termination of parental rights is a matter for the trial court's discretion. Forsyth County Dept. of Social Services v. Roberts, 22 N.C.App. 658, 207 S.E.2d 368 (1974). A ruling based on a trial court's discretion will not be reversed without a showing of manifest abuse of that discretion. Worthington v. Bynum, 305 N.C. 478, 290 S.E.2d 599 (1982). Respondent shows no abuse of discretion and our examination of the record on appeal likewise discloses upon the facts of the case no abuse of discretion on the part of the trial court in terminating respondent's parental rights.
Affirmed.
BECTON and PHILLIPS, JJ., concur.